Citation Nr: 0506537	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  99-21 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 40 percent for low back syndrome.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.  He also served in the Army National Guard from 
April 1977 to January 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an RO decision, dated August 16, 1999, 
which reduced the disability evaluation assigned to the 
veteran's service-connected low back disability from 40 to 10 
percent disabling, effective from November 1, 1999; and 
denied a total rating for compensation purposes based on 
individual unemployability (TDIU rating).  This case also 
comes before the Board on appeal from an RO decision, dated 
August 25, 1999, which denied entitlement to an increased 
evaluation in excess of 10 percent for a low back disability.  

In January 2001, the Board remanded this case to clarify the 
procedural status of the issues on appeal, and to provide the 
veteran with a supplemental statement of the case containing 
the laws and regulations governing the reduction of 
disability evaluations.  

In June 2001, the Board issued a decision that restored to 20 
percent, but no higher, the disability rating for the 
veteran's service-connected low back disability from the date 
of reduction, November 1, 1999; denied entitlement to a 
disability rating greater than 20 percent for service-
connected low back disability; and denied a TDIU rating.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In March 2002, the Secretary of Veterans 
Affairs (Secretary) and the veteran's representative 
submitted a joint motion to vacate that part of the Board's 
June 2001 decision that denied the veteran's claims, and 
remand the case back to the Board on the basis that a 
thorough and contemporaneous examination of the veteran's 
back condition was required.  In April 2002, the Court 
granted the motion.
 
In October 2002, the Board undertook additional development 
on the veteran's claims pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  These efforts included providing the 
veteran with a VA examination of the spine, and obtaining his 
ongoing VA treatment records.  However, on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
("Federal Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV").  

In June 2003, the Board issued a decision which completely 
restored the disability rating of 40 percent assigned to the 
veteran's service-connected low back syndrome, effective from 
November 1, 1999.  The Board then remanded the remaining 
issues of entitlement to an increased evaluation in excess of 
40 percent for low back syndrome, and entitlement to a TDIU 
rating, to permit the RO to consider, in the first instance, 
the newly obtained medical evidence, as well as the recently 
revised regulations used in rating lumbar spine conditions.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The veteran's low back syndrome is manifested by a severe 
limitation of motion; moderate lumbar paraspinal muscle 
spasms; negative sciatic notch tenderness; negative straight 
leg raising tests; early L4/L5, L5/S1 lumbar degenerative 
disc disease as shown by X-ray examination; and complaints of 
pain with radiation down into the right lower extremity to 
the calf.  

3.  The veteran's low back syndrome does not result in 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

4.  The veteran is service-connected solely for his low back 
syndrome, which is rated 40 percent disabling.

5. The evidence of record does not show that the veteran's 
service-connected low back syndrome alone precludes all 
substantially gainful employment.

6.  The percentage requirements for consideration of a TDIU 
rating are not met, and this case does not involve such 
circumstances as would warrant referral to the appropriate VA 
official for consideration of a TDIU rating on an 
extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 
percent for the low back syndrome. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 
4.49, Diagnostic Codes 5292, 5294, 5295 (prior to September 
23, 2002); Diagnostic Code 5243 (effective as of September 
23, 2002); Diagnostic Code 5293 (prior to September 26, 
2003); and Diagnostic Code 5243 (effective as of September 
26, 2003).

2. The criteria for a TDIU rating have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.326, 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1952 to 
October 1954.  He also served in the Army National Guard from 
April 1977 to January 1993.  Service medical records indicate 
that on August 23, 1991, he slipped and fell while he was 
carrying boxes.  He landed on his coccyx and right side.  
Physical examination revealed pain on palpation, and a full 
range of motion of the back accompanied by pain.  The report 
concluded with a diagnosis of strain of the lumbar and 
cervical muscles.
 
On January 19, 1992, while on inactive duty for training, the 
veteran slipped on a wet floor and landed flat on his back.  
The treatment report noted a full range of motion with some 
pain to palpation in the upper paraspinal area.  A contusion 
was diagnosed.  He was placed on limited duty with no 
physical exercise, lifting, bending, or running for twenty-
four hours.  On January 28, 1992, the veteran complained of 
persistent dull back pain in the lower lumbar area and 
cervical pain.  There were no radicular symptoms or 
paresthesia.  There was no spasm and there were no sacroiliac 
symptoms.  Straight leg raise testing was negative; there 
were no neurological deficits.  The assessment was neck and 
low back pain.  He was placed on limited duty with no heavy 
lifting or strenuous activity for fourteen days.

Subsequent treatment reports, dated from February 1992 
through June 1992, noted ongoing complaints of low back pain.  
A June 1992 orthopedic consultation noted the veteran's 
complaints of lower back pain with some radiation to his 
legs.  He had muscle spasms in the lumbar spine.  X-ray 
examination showed mild degenerative joint disease of the 
lumbar spine.  The diagnosis was mechanical low back 
syndrome.

In September 1993, a VA general medical examination was 
conducted.  The report noted the veteran's complaints of back 
pain, localized in the lumbosacral area, that had gradually 
worsened over the past year.  He reported no radiation to his 
lower extremities.  X-ray examination of the lumbosacral 
spine was within normal limits.  The examiner diagnosed low 
back syndrome, severe, progressive, and chronic.

In a June 1994 rating decision, service connection at a 40 
percent disability evaluation was granted for low back 
syndrome, effective from March 25, 1993. 

VA outpatient treatment records indicate that in August 1994 
the veteran was treated as an outpatient for complaints of 
low back pain.  He reported that Ibuprofen did not relieve 
his pain.  The diagnosis was arthritis.  The examiner 
prescribed Naprosyn.  The veteran was advised to avoid 
lifting.  In September 1995, the veteran was treated as an 
outpatient for episodic pain at L4-L5.  No radiculopathy was 
noted.  Naprosyn was prescribed.

In August 1997, the veteran was treated as an outpatient for 
complaints of back pain.  He reported that the chronic back 
pain had been worse over the previous several months.  He had 
pain in the lumbosacral spine on flexion.  X-ray examination 
showed no fracture, dislocation, or destructive bone lesion.  
Vertebral bodies were normal in height and alignment.  
Intervertebral disc spaces were well-maintained.  The 
lumbosacral spine was unremarkable.  Bone mineralization was 
normal.  Bone sclerosis was seen on the right side of the 
iliac and the left sacroiliac joint consistent with 
sacroiliitis.  The diagnosis was chronic low back pain.  
Naprosyn and Robaxin were prescribed.

In December 1997 the veteran was treated as an outpatient for 
complaints of intermittent back spasms.  He exhibited a full 
range of motion on flexion and extension without spasm.  Knee 
jerks were 2+ on the right and 1+ on the left.  Ankle jerks 
were 1+ bilaterally.  The diagnosis was chronic sacroiliitis.

In a December 1997 statement, the veteran stated that his 
back disability had worsened.  He said that he experienced 
on-going pain and that his back often became stiff.  He added 
that he had problems standing for prolonged periods and that 
he was unable to sleep due to back pain.

Bone imaging of the veteran's whole body, performed in April 
1998, showed asymmetric sclerosis of the sacroiliac joints, 
worse in the iliac portion of the right sacroiliac joint, 
most inferiorly.  The diagnosis was sclerosis in the right 
sacroiliac joint.  In May 1998, the veteran was treated as a 
VA outpatient for complaints of left lower back pain 
exacerbated by twisting movement.  There was no radiation of 
symptoms.  The diagnosis was lumbar strain.

X-ray examination of the lumbosacral spine, conducted in July 
1998, showed that the vertebral body heights and disk spaces 
were intact.  The posterior elements appeared unremarkable.  
The pedicles were present.  The diagnosis was negative lumbar 
spine.

In August 1998, a VA examination of the spine was conducted.  
The report noted the veteran's narrative history of chronic 
lower back pain since 1992.  He complained of pain and 
stiffness, and stated that he was afraid that lifting 
anything heavy would aggravate his back pain.  He stated that 
he had been retired for six years and was able to carry on 
retirement activities.  On physical examination forward 
flexion, lateral flexion, and rotation were all within normal 
limits.  There was stiffness only when returning to the erect 
position after forward flexion.  There was no additional 
limitation due to flare-ups or repetitive use.  There were no 
postural abnormalities.  There was spasm in the paraspinous 
muscle groups in the lumbar area.  No neurological 
abnormalities were present.  Radiographic examination of the 
lumbosacral spine was within normal limits.  The diagnosis 
was low back pain with normal lumbosacral spine radiographic 
studies.

A July 1999 statement from his employer indicates that the 
veteran was physically unable to complete tasks due to 
constant and escalating pain in his back.  The company 
requested the veteran's resignation due to his inability to 
perform masonry work.

A July 1999 statement from another employer indicates that 
the veteran was hired in February 1994 as a block layer.  He 
was unable to complete his assignment because of severe pain 
in his lower back.  He was forced to resign because he was 
unable to perform his prescribed duties.

Outpatient treatment reports, dated from August 1999 to July 
2004, were retrieved from the VA medical center in 
Gainesville, Florida, and the VA outpatient clinic in Daytona 
Beach, Florida.  An August 2002 treatment report noted 
complaints of pain in the left groin area for the past four 
days.  The veteran reported that he had lifted a bag of 
cement and a lawn mower just before the condition started.  A 
November 2002 treatment report noted that the veteran was 
seen on an emergency basis after a "coworker was breaking a 
cinder block with a hammer and a piece" hit the veteran in 
the left eye.  An April 2003 treatment report noted that he 
underwent a left inguinal herniorrhaphy with mesh, 
Lichtenstein-type repair.  The report noted that the veteran 
had developed a left inguinal hernia several months ago when 
lifting 80-pound bags of cement.  A September 2003 treatment 
report noted his complaints of having gotten something in his 
eye while trimming hedges the previous day.  There were no 
records of back treatment resulting in any incapacitating 
episodes in which the physician seen prescribed bed rest.

In February 2003, a VA examination of the spine was 
conducted.  The examiner noted that he had reviewed the 
veteran's claims folder.  The veteran reported that household 
chores, such as yard work, that required repetitive bending 
or lifting increased his low back pain.  He complained of 
sharp and dull pain, which was constant and which radiated 
down his right lower extremity to his calf.  Prolonged 
standing or walking, and performing repetitive bending, 
stooping, or lifting aggravated his back pain.  He reported 
approximately 10 episodes of incapacitating back pain, 
requiring bed rest for approximately one day, in the previous 
year.
On physical examination, combined thoracolumbar forward 
flexion was 20 out of 70 degrees.  Extension was 10 out of 30 
degrees.  Rotation was 10 out of 30 degrees bilaterally.  
Lateral flexion was 10 out of 30 degrees bilaterally.  There 
was moderate lumbar paraspinal muscle spasms from L3 to S1.  
The examination was negative for sciatic notch tenderness.  
Straight leg raising in both the sitting and supine positions 
was negative.  Motor function for extensor hallucis longus, 
tibialis anterior, and peroneal musculature groups were rated 
at 5/5.  The veteran's Achilles reflexes were trace 
bilaterally.  Patella reflexes were 2+ bilaterally.  Calf 
circumference was 34-centimeters bilaterally.  Quadriceps 
circumference was 38-centimeters bilaterally.  X-ray 
examination of the lumbar spine showed early L4/L5, L5/S1 
lumbar degenerative disc disease.  

The examiner diagnosed chronic lumbosacral strain, with 
associated moderate mechanical low back pain, and early 
lumbar degenerative disc disease without significant 
radiculopathy.  The examiner opined that the veteran's back 
disability would give him difficulty with standing for 
protracted periods of time, walking long distances, 
repetitive bending, repetitive stooping, or repetitive 
handling of material weighing in excess of 20 pounds.  The 
examiner further opined that the veteran's current low back 
condition would not preclude him from being gainfully 
employed in a sedentary occupation, not involving repetitive 
bending or lifting.



II.  Analysis

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2004).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2004); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2004).

The veteran is currently rated as 40 percent disabled for his 
service-connected low back syndrome.  

During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating spine 
disabilities.  The first regulatory change affected only the 
rating criteria for intervertebral disc syndrome.  See 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  This amendment was 
effective September 23, 2002.  Id.  The regulations regarding 
diseases and injuries to the spine, to include intervertebral 
disc syndrome, were again revised effective September 26, 
2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 2003), 69 Fed. Reg. 
32449-32450 (June 10, 2004).

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies. If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change. See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5294 (2003) a 
sacroiliac injury with weakness was rated on the basis of 
lumbosacral strain, diagnostic code 5295.  A 40 percent 
rating was the highest available evaluation under that 
Diagnostic Code, and that rating required a listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, a marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space or some 
of these symptoms with abnormal mobility on forced motion.  

The veteran's current 40 percent disability rating is the 
maximum rating available based on limitation of function as 
reflected by range of motion of the lumbar spine under the 
prior regulatory criteria.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003) (severe limitation of lumbar spine motion 
warranted a 40 percent disability rating).  Under the revised 
criteria, a 40 percent disability rating is also the maximum 
schedular rating based on limitation of function as measured 
by range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2004).  See also Johnson v. Brown, 9 Vet. App. 7 
(1996).

The evidence indicates that the veteran has also shown 
symptoms of intervertebral disc syndrome, and indeed, the RO 
considered the criteria for rating that disability in 
evaluating the veteran's impairment.  The former version of 
Diagnostic Code 5293 provided for a 60 percent disability 
rating for pronounced intervertebral disc syndrome with 
little intermittent relief and persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Since 
this rating code contemplates limitation of motion, a 
separate rating is not warranted.  VAOPGCPREC 36-97 (Dec. 
1997).  

The most contemporaneous medical evidence of record is still 
not reflective of intervertebral disc syndrome that is 
pronounced with little intermittent relief and persistent 
symptoms.  Instead the medical evidence shows it to be no 
more than moderate in nature.  The February 2003 VA 
examination noted moderate lumbar paraspinal muscle spasms 
from L3 to S1.  The examination was negative for sciatic 
notch tenderness.  Straight leg raising in both the sitting 
and supine positions was negative.  Motor function for 
extensor hallucis longus, tibialis anterior, and peroneal 
musculature groups were rated at 5/5.  The veteran's Achilles 
reflexes were trace bilaterally.  Patella reflexes were 2+ 
bilaterally.  Calf circumference was 34-centimeters 
bilaterally.  Quadriceps circumference was 38-centimeters 
bilaterally.  X-ray examination of the lumbar spine showed 
only early L4/L5, L5/S1 lumbar degenerative disc disease.  
The examiner diagnosed chronic lumbosacral strain, with 
associated moderate mechanical low back pain, and early 
lumbar degenerative disc disease without significant 
radiculopathy.  As such, his disability picture does not more 
closely approximate the prior criteria fort a 60 percent 
disability rating.

The criteria for rating intervertebral disc syndrome were 
revised effective September 23, 2002, (67 Fed. Reg. 54345-
54349 (2002)), and September 26, 2003 (68 Fed. Reg. 51454 
(2003)).  Under the new criteria, intervertebral disc 
syndrome is rated based on separate manifestations, combined 
under 38 C.F.R. § 4.25, or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation.  
When rated based on incapacitating episodes, a 40 percent 
rating is warranted when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
is warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  The evidence 
of record is clearly not indicative of evidence of 
incapacitating episodes of intervertebral disc syndrome of 
the total yearly duration required by the revised regulations 
for a higher rating.  Accordingly, his disability picture 
does not more closely approximate the criteria for a 
disability rating in excess of 40 percent under the amended 
criteria.

Under the second set of amended criteria, the General Rating 
Formula for Diseases and Injuries of the Spine, unfavorable 
ankylosis, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, is rated 
100 percent disabling.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  
Any associated objective neurologic abnormalities are to be 
evaluated separately, under an appropriate diagnostic code.  
Id., Note 1.  

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
Note (5) (2004).  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Here, the evidence does not reveal that the veteran has 
immobility of the entire spine or the entire thoracolumbar 
spine such that a disability rating in excess of 40 percent 
is warranted under the second set of amended criteria.

Under either the new or the old criteria, low back 
symptomotology supportive of a rating in excess of 40 percent 
for the lumbar spine has not been shown.  As the 
preponderance of the evidence is against the claim for a 
rating in excess of the one assigned, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision, the Board notes that separately 
evaluating the orthopedic and neurologic manifestations of 
the disability would not yield a benefit to the veteran.  
Assuming a maximum 40 percent evaluation for limitation of 
motion of the lumbar spine under Diagnostic Code 5292, the 
forgoing evidence does not show mild incomplete paralysis of 
the sciatic nerve, which would result in a 10 percent rating 
under Diagnostic Code 8520.  38 C.F.R. § 4.25.  

Finally, the Board observes the evidence does not show that 
the veteran's service-connected disability is in any way 
exceptional or unusual.  The record does not document that he 
has experienced any interference with employment not 
contemplated by the rating in effect, or frequent periods of 
hospitalization as to render the application of the regular 
schedular criteria impractical.  The veteran has argued that 
his disability is degenerative in nature, and there is some 
evidence that the condition does prevent him from performing 
masonry work.  However, the evidence of record is not 
reflective of any factor that takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2004).

B.  Claim for a Total Disability Rating based Upon 
Unemployability

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15 
(2004).  If there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one must be 
rated at 40 percent or more and the combined rating must be 
at least 70 percent. 38 C.F.R. § 4.16(a).  If a veteran is 
unemployable due solely to service-connected disabilities, 
but does not meet the schedular criteria of 38 C.F.R. § 
4.16(a), the TDIU claim should be submitted to the Director, 
Compensation and Pension Service, for consideration of a TDIU 
on an extraschedular basis. 38 C.F.R. § 4.16(b).  Finally, 
the service-connected disabilities must be so severe as to 
produce unemployability, in and of themselves, without regard 
to unemployability attributable to age of the veteran or to 
other disabilities for which service connection has not been 
granted. 38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities. 38 C.F.R. § 4.19.

Here, the veteran is service-connected solely for his low 
back syndrome, which is rated as 40 percent disabling.  The 
veteran's current service-connected disability rating of 40 
percent fails to meet the percentage requirement of 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU rating on a schedular 
basis.  

The Board also finds that this is not an appropriate case for 
referral to the Director of the VA Compensation and Pension 
Service for consideration of a TDIU rating on an 
extraschedular basis under 38 C.F.R. § 4.16(b).  

The veteran's application for increased compensation based on 
unemployability, filed in June 1999, noted that he was last 
able to work in January 1992.  The report noted that he had 
been working as a cook and as a block mason, and that he had 
not attempted to obtain employment since January 1992.  As to 
his background, the report noted that he had attended college 
from 1958 to 1962, taking courses in industrial arts.  

Statements received from the veteran's former employers, both 
dated in July 1999, noted that the veteran had unsuccessfully 
tried to return to work as a block layer in February 1994 and 
in May 1995.  This was attributed to his low back pain.

A review of his outpatient treatment reports suggests that he 
continued to work, at least to some extent, as a block mason.  
An August 2002 treatment report noted complaints of pain in 
the left groin area after having lifted a bag of cement and a 
lawn mower.
A November 2002 treatment report noted that he was seen on an 
emergency basis after a "coworker was breaking a cinder 
block with a hammer and a piece" hit the veteran in his left 
eye.  An April 2003 treatment report noted that he underwent 
a left inguinal herniorrhaphy with mesh, Lichtenstein-type 
repair.  The report noted that the veteran had developed a 
left inguinal hernia several months ago when lifting 80-pound 
bags of cement.  A September 2003 treatment report noted his 
complaints of having gotten something in his eye while 
trimming hedges the previous day.  

After reviewing the veteran's claims folder, and conducting a 
physical examination, the VA examiner in February 2003 opined 
that the functional limitations from the veteran's low back 
condition would not preclude him from being gainfully 
employed in a sedentary occupation not involving repetitive 
bending or lifting.  

Notably, there is no medical evidence of record suggesting 
that the veteran is precluded, solely by his service-
connected back disability, from following a substantially 
gainful occupation.  Thus, there are no grounds for referral 
of the case to the Director, VA Compensation and Pension 
Service, for consideration of a TDIU on an extraschedular 
basis, and a TDIU is not warranted.

In sum, the evidence establishes that the veteran's sole 
service-connected disability (a low back disorder, rated 40 
percent) does not prevent gainful employment.  The 
preponderance of the evidence is against the claim for a TDIU 
rating, and thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Veterans Claims Assistance Act (VCAA)

Because the VCAA notice for the veteran's claims herein was 
not provided to the veteran prior to their initial 
adjudication, the timing of the notice does not comply with 
the express requirements of the law.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  However, the VCAA was not enacted 
until November 9, 2000.  As such, the Board concludes that 
the RO did not err by not providing the veteran notice of 
VA's duty to assist with his claim prior to the initial 
adjudications in 1999.  VAOPGREC 7-2004 (July 16, 2004).  
Moreover, he was subsequently provided content complying 
notice and proper process.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, the veteran has been notified 
of VA's duty to assist with his claims and of the criteria 
for a higher disability rating for his low back syndrome, as 
well as a TDIU rating.  The RO's August 1999 rating 
decisions, the February 2001 statement of the case (SOC), the 
February 2001 supplemental SOC, and the July 2004 
supplemental SOC, collectively informed the veteran that 
evidence that showed his low back disability had worsened was 
needed.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  Likewise, they included the 
content of the regulations implementing the VCAA, from which 
the veteran's representative quoted in subsequent arguments.  
From this, it may be concluded the notice requirements of the 
VCAA are met, including advising the veteran to submit any 
pertinent evidence in his possession.  (It is also observed 
that when the matter was last before the Court, no questions 
were raised in the joint motion for remand, concerning VCAA 
notice compliance.  Rather, the joint motion concerned itself 
with the appropriate development of the case.  Clearly, 
therefore, the veteran is aware of the information and 
evidence needed to substantiate the claim and his and VA's 
responsibilities in obtaining that evidence.)  

Regarding the duty to assist, the RO has obtained all 
available treatment records identified by the veteran, and 
the veteran has been provided with multiple VA examinations.  
The joint motion filed with the Court in March 2002 was based 
primarily upon the lack of a thorough and contemporaneous 
medical examination.  This examination was subsequently 
obtained pursuant to the Board's June 2003 remand .  The 
veteran's service medical records are in the record, and the 
RO has obtained all post service treatment records identified 
by the veteran, such that there are no additional records to 
be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

An increased rating for low back syndrome is denied.

Entitlement to TDIU is denied



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


